 Case: 2:19-cv-01453-GCS-KAJ Doc #: 18 Filed: 11/11/19 Page: 1 of 2 PAGEID #: 115




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CARLA HOOVER, et al.,

                       Plaintiffs,

                                                     Civil Action 2:19-cv-1453
        v.                                           Judge George C. Smith
                                                     Magistrate Judge Jolson
 STEVEN G. ROSSER, et al.,

                       Defendants.


                                     NOTICE OF MEDIATION

       Now comes counsel for Plaintiffs and Defendants and hereby notifies this honorable Court

that the parties have agreed to mediate the claims in the above captioned action matter. The

Mediator will be Frank A. Ray and the details of the Mediation are as follows:


       Place: Cooper & Elliot
              2175 Riverside Drive
              Columbus, Ohio 43221

       Date: November 20, 2019

       Time: 10:00am

                                             Respectfully submitted,

                                             /s/ Gina M. Piacentino_______________
                                             GINA M. PIACENTINO (0086225)
                                             THE WELDELE & PIACENTINO LAW GROUP
                                             88 E. Broad Street, Suite 1560
                                             Columbus, Ohio 43215
                                             614-221-0800
                                             E-mail: gpiacentino@wp-lawgroup.com
                                             Counsel for Plaintiffs




                                                 1
 Case: 2:19-cv-01453-GCS-KAJ Doc #: 18 Filed: 11/11/19 Page: 2 of 2 PAGEID #: 116




                                 CERTIFICATE OF SERVICE

       This will hereby certify that a true and accurate copy of the foregoing pleading was sent on

the 11th day of November, 2019 by electronic mail to the following:

David A. Goldstein, Esq.
DAVID A. GOLDSTEIN CO., LPA
511 South High Street
2nd Floor
Columbus, Ohio 43215
Email: dgoldstein@dgoldsteinlaw.com
Counsel for Plaintiffs

Rex H. Elliott, Esq.
Barton R. Keyes, Esq.
COOPER & ELLIOTT, LLC
2175 Riverside Drive
Columbus, Ohio 43221
Email: rexe@coorerelliott.com
Email: bartk@cooperelliott.com
Counsel for Plaintiffs

Larry H. James, Esq.
Christopher R. Green, Esq.
Natalie P. Bryans, Esq.
CRABBE, BROWN & JAMES, LLP
500 South Front Street
Suite 1200
Columbus, Ohio 43215
Email: ljames@cbjlawyers.com
Email: cgreen@cbjlawyers.com
Email: nbryans@cbjlawyers.com
Counsel for Defendant Steven G. Rosser and Whitney Lancaster

Westley M. Phillips, Esq.
Tim Mangan, Esq.
CITY OF COLUMBUS, DEPARTMENT OF LAW
ZACH KLEIN, CITY ATTORNEY
77 North Front Street
Columbus, Ohio 43215
Email: wmphillips@columbus.gov
Email: tjmangan@columbus.gov
Counsel for Defendant City of Columbus


                                                  /s/ Gina M. Piacentino______________
                                                2 GINA M. PIACENTINO (0086225)
